Citation Nr: 0912261	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-12 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for hepatitis 
C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the Veteran's request 
to reopen his claim for service connection for hepatitis C on 
the grounds of no new and material evidence.


FINDINGS OF FACT

1.  An April 2004 rating decision that denied service 
connection for hepatitis C was not appealed.

2.  Evidence compiled since the April 2004 rating decision 
regarding service connection for hepatitis C, while new does 
not relate to an unestablished fact necessary to substantiate 
the claim.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying service connection 
for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for hepatitis 
C has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in April 2004 the RO denied 
service connection for hepatitis C on the basis that the 
condition was not incurred in or caused by service.  A notice 
of disagreement was not filed, and the decision became 
final.  38 C.F.R. § 3.104.  Even so, applicable law provides 
that a claim which is the subject of a prior final decision 
may be reopened upon presentation of new and material 
evidence.  See 38 C.F.R. § 3.156.

In June 2005 the Veteran requested that his claim for service 
connection for hepatitis C be reopened.  This request was 
denied in a September 2005 rating decision on the grounds of 
no new and material evidence.  The Veteran has appealed. 

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  Since the current diagnosis and claim are based on 
the same factual basis as the time the case was last decided 
on the merits, new and material evidence is necessary to 
reopen the claim.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the April 2004 rating 
decision included private medical records dating from March 
2001 to May 2003.  An April 2003 liver biopsy report included 
a microscopic diagnosis of "chronic hepatitis C virus 
infection."  Also included were VA treatment records, which 
showed the Veteran receiving treatment for hepatitis C.  A 
compensation and pension (C&P) examination also diagnosed the 
Veteran with hepatitis C.  

The evidence compiled since the April 2004 denial of the 
claim on the merits includes VA treatment records dating from 
August 2004 to July 2005, which show the Veteran receiving 
treatment for hepatitis C.  The evidence in the VA treatment 
records, while new, is not material to the issue of service 
connection.  These records reference current treatment for 
hepatitis C but do not provide evidence as to whether the 
claimed disability resulted from a disease or injury during 
service.  While the Veteran is competent to state, as he has 
in conjunction with his previous claim, that the inoculation 
gun used to administer the Veteran's shot was contaminated, 
there is still no competent medical evidence that purports 
that the Veteran's current diagnosis of hepatitis C is linked 
to service.  Lay assertions of medical causation cannot serve 
as the predicate to reopen a claim.  Moray v. Brown, 5 Vet. 
App. 211 (1993); See also Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Chavarria v. Brown, 5 Vet. App. 468 (1993).

The Veteran also submitted in support of his claim a print 
out from www.hcvets.com, which reports that a Veterans 
Hospital Administration official testified before Congress 
that '"one in ten US Veterans are infected with HCV', a rate 
5 times greater than the 1.8% infection rate of the general 
population."  The web site also indicated that a VHA study 
conducted in 1999, involving 26,000 veterans, showed that up 
to 10 percent of all Veterans in the VHA system tested 
positive for hepatitis C and 62.7% were noted to be from 
Vietnam.

The Board notes that such evidence may provide important 
support when combined with the pertinent opinion of a medical 
professional.  Similarly, medical treatise evidence could 
discuss generic relationships with such a degree of certainty 
that under the facts of a specific case, there is at least a 
plausible causality based upon objective facts.  Wallin v. 
West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 
314 (1998).  However, in this case, the print out does not 
show a relationship between the Veteran's current hepatitis C 
and service and therefore is insufficient to reopen his 
claim.  

In sum, the newly submitted evidence does not show that he 
has a current disability that is related to service, and it 
does not raise a reasonable possibility of substantiating the 
Veteran's claim for service connection.  New and material 
evidence having not been found, the Veteran's request to 
reopen his claim must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

During the pendency of the appeal the Court issued a decision 
in which it held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In this case, the Veteran was informed of how VA establishes 
disability ratings and effective dates in accordance with 
Dingess/Hartman, in a letter dated in March 2006.  To the 
extent that there was any error in the timing of the notice 
as it was provided to the Veteran after the rating decision 
on appeal was issued, the error was harmless as the petition 
to reopen is being denied and no disability rating or 
effective date will be assigned.  

In a letter dated in August 2005 the Veteran was advised of 
the information and evidence necessary to reopen his claim 
for service connection for hepatitis C, and of the evidence 
needed to substantiate the underlying claim for service 
connection.  He was also advised of the evidence that VA 
would seek to provide; and of the information and evidence 
that he was expected to provide.  Unfortunately, the letter 
advised the Veteran that service connection was previously 
denied as his service treatment records were "silent for 
treatment, diagnosis or findings related to Hepatitis C."  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Veteran has not alleged any error in this 
case.  If any prejudice has resulted to the Veteran, the 
presumption of prejudice is rebutted as the Veteran has 
demonstrated actual knowledge of the evidence required to 
substantiate a petition to reopen in his case.  He argued 
that inoculation procedures in service resulted in Hepatatis 
C and submitted evidence showing that a high percentage of 
Vietnam veterans have Hepatatis C in an effort to 
substantiate his claim.   

Regarding the duty to assist, STRs, VA and private treatment 
records have been obtained and associated with the claims 
file.  The Board is satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for hepatitis C and therefore 
the petition to reopen that claim is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


